EXHIBIT 10.25
SUMMARY OF NAMED EXECUTIVE OFFICERS’ COMPENSATION FOR FISCAL 2009
Base Salaries. Following are the current annual salaries for the executive
officers of Pacific Sunwear of California, Inc. (the “Company”) who will appear
on the Summary Compensation Table included in the Company’s proxy statement to
be filed with the Securities and Exchange Commission for the Company’s 2009
Annual Meeting of Shareholders (the “Named Executive Officers”):

                  Named Executive Officer   Title   Annual Base Salary
Sally Frame Kasaks
  Chairman of the Board and Chief Executive Officer   $ 1,250,000  
Michael L. Henry
  Senior Vice President, Chief Financial Officer and Secretary   $ 300,000  

Annual Bonuses. The Company provides each of the Named Executive Officers with
an annual incentive bonus opportunity based on the performance of the Company
and/or the executive. Actual bonus amounts are determined by the Compensation
Committee of the Company’s Board of Directors. Ms. Kasaks’ target incentive
bonus is 100% of her base salary with a maximum incentive bonus of 200% of her
base salary. Mr. Henry’s target incentive bonus is 50% of his base salary with
maximum incentive bonus of 100% of his base salary..
Additional Compensation. The Named Executive Officers are also entitled to
participate in various Company plans, and are subject to other written
agreements, in each case as set forth in exhibits to the Company’s filings with
the Securities and Exchange Commission. In addition, the Named Executive
Officers may be eligible to receive perquisites and other personal benefits as
disclosed in the Company’s proxy statements filed with the Securities and
Exchange Commission in connection with the Company’s annual meetings of
shareholders.

